Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2016

                                      No. 04-16-00313-CV

  Sergio ALANIS, Sr., Maria Guadalupe Alanis, Susie Alanis, Sergio Alanis, Jr., and Alonzo
                                        Alanis,
                                      Appellants

                                                 v.

                       Jesus Maria ALVAREZ and Alvarez & Associates,
                                        Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable Federico Hinojosa, Judge Presiding

                                         ORDER
        This appeal is of a final judgment granting a motion for summary judgment filed by
appellee Jesus Maria Alvarez d/b/a Alvarez & Associates and entering a take nothing judgment
as to the claims asserted by appellants. The appellee’s brief was originally due to be filed in this
appeal on July 29, 2016. The appellee’s first motion for extension of time was granted,
extending the deadline for filing the brief to August 29, 2016. Because neither the brief nor a
motion for extension of time was filed by August 29, 2016, this court issued an order dated
September 6, 2016, ordering appellee’s brief to be filed no later than September 16, 2016.

       On September 19, 2016, appellee filed a motion seeking to adopt a brief filed by a party
in appeal number 04-15-00712-CV as the appellee’s brief in the instant appeal. The motion is
DENIED. Appellee must file a brief responsive to the appellants’ brief no later than September
30, 2016, or this appeal will be set “at issue” and will be submitted without an appellee’s brief.
No further motions for extension of time will be considered.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court